Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-6, 8-14 and 16-26 were pending in the application. Claims 14, 16, 17 and 20 are cancelled by Examiner’s Amendment. Claims 1, 3-6, 8-13, 18, 19 and 21-26 are allowed.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on November 9th, 2021.

Response to Amendment / Argument
The rejection under 35 USC 102 has been overcome by amendment. The rejection under 35 USC 103 has been withdrawn in view of Applicant’s amendments along with the declaration filed December 29th, 2021. The Examiner finds that irrespective of any hypothetical case for obviousness that might be presented against the newly amended claims, the declaration sets forth examples inside and outside of the claimed range of tertiary amine to demonstrate that utilizing levels of tertiary amine within the claimed range produces unexpected results that would not have been predictable based on the evidence of record or knowledge available in the prior art. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ashley Pezzner on March 24th, 2022.

The application has been amended as follows: 

Claim 14:	(cancel)
Claim 16:	(cancel)
Claim 17:	(cancel)
Claim 20:	(cancel)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626